17 N.Y.3d 849 (2011)
2011 NY Slip Op 83644
954 N.E.2d 1169
930 N.Y.S.2d 544
PROGRESSIVE NORTHEASTERN INSURANCE COMPANY, Plaintiff,
v.
STATE FARM INSURANCE COMPANIES et al., Defendants,
GABE'S AUTO, Appellant, and
CHARTER OAK FIRE INSURANCE COMPANY, Respondent.
Motion No: 2011-837
Court of Appeals of New York.
Submitted July 18, 2011.
Decided September 15, 2011.
Motion for leave to appeal dismissed as untimely (CPLR 5514 [a]; 2103 [b] [2]; Engel v Lichterman, 62 NY2d 943 [1984]; Matter of Park E. Corp. v Whalen, 38 NY2d 559 [1976]).